NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JORGE ALBERTO SIERRA-                            No. 09-72598
MONDRAGON, a.k.a. Jorge Sierra, a.k.a.
Jorge Sierra Mondragon,                          Agency No. A092-655-421

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Jorge Alberto Sierra-Mondragon, a native and citizen of Honduras, petitions

for review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105,

1107 (9th Cir. 2003), and we deny the petition for review.

      Sierra-Mondragon failed to raise in his opening brief, and has therefore

waived, any challenge to the agency’s determination that his 2008 conviction was

an aggravated felony. Husyev v. Mukasey, 528 F.3d 1172, 1183 (9th Cir. 2008).

The agency’s aggravated felony determination renders Sierra-Mondragon

ineligible for section 212(c) relief. 8 C.F.R. § 1212.3(f)(4).

      PETITION FOR REVIEW DENIED.




                                           2                                 09-72598